FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed March 8, 2022.  Claims 15-16 have been amended and claims 19-20 have been added.  Claims 1-20 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Non-Compliant Amendment Entered as a Courtesy
The Amendment filed March 8, 2022 does not comply with all requirements of 37 CFR 1.121, as the status identifiers provided for claims 4 and 10 are incorrect (as these claims were previously amended, and thus are not “original” claims).  While the amendment has been entered as a courtesy, future amendments should provide correct status identifiers for all claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS (specifically, applicant added new claims 19-20):
Claims 1-4 and 6-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (PDA Journal of Pharmaceutical Science and Technology 68(6):651 [Nov-Dec 2014]; previously cited) in view of Kilianski et al (Emerging Infectious Diseases 22(8):1448 [Aug 2016]; previously cited), as evidenced by Qiagen (QIAamp Viral RNA Mini Kit [52904] Handbook [07/2020]; previously cited), Dietz et al (Neonatology 101:55 [2012]; previously cited), and Ambion (TURBO DNA-free Kit AM1907 [2012]; previously cited).
Richards et al teach next-generation sequencing based methods for identifying viral contamination of bioreactors producing biopharmaceuticals, as well as contaminated cell culture samples, which methods allow for identification of both known and novel contaminant species (see entire reference).  The methods taught by Richards et al meet all of the limitations of independent claims 1 and 10, with the exception of the requirement that the sequencing of viral nucleic acids be achieved “without amplifying the nucleic acids in the sample” (claim 1)/”without amplifying the extracted viral nucleic acids” (claim 10).  More particularly, Richards et al disclose obtaining bioreactor materials (or cell culture samples) and isolating RNA therefrom using the QIAamp Viral RNA Mini Kit following by TURBO DNAase treatment (see Materials and Methods at page 652) - which as evidenced by Qiagen (see entire reference, particularly the description and illustration at pages 8-10) and Dietz et al (see in particular Table 1, establishing the use of the kit procedures prior to applicant’s effective filing date), and Ambion (see entire reference, particularly the description at page 1 and Procedure overview at page 4) - encompass the steps of lysing, removing, concentrating/separating, treating/digesting, and extracting, as set forth in the independent claims.  With regard to the limitation “method for identifying....by reduction of host genomic material” (see preamble of each of independent claims 1 and 10), it is noted that such a reduction is inherently achieved by the practice of the method of Richards et al (given that it includes and achieves isolation of viral RNA).
Richards et al teach the use of commercially available Illumina sequencing in performing sequencing to achieve viral identification (see page 652, right column), which is a methodology that typically comprises nucleic acid amplification; Richards et al thus fail to disclose a method meeting the final requirement of the claims with respect to sequencing without amplifying nucleic acids.
	Kilianski et al, like Richards et al, disclose methods in which nanopore sequencing is employed to rapidly sequence and detect/identify viral RNA (see entire reference).  Kilianski et al teach that nanopore sequencing was found to successfully accomplish rapid sequencing of unamplified viral RNA, noting that the nanopore sequencing method “is greatly accelerated compared to traditional next-generation sequencing library preparation, and was used with reagents and equipment suitable for austere conditions (e.g., little need to cold chain, steps not requiring PCR)” (see entire reference, particularly page 1450, left column).  Kilianski et al further state that the by the use of their method “the sample-to-answer time for RNA sequencing is greatly reduced, providing pathogen identification and characterization rapidly to inform future decision making” (page 1450, right column).  
	In view of the teachings of Kilianski et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Richards et al so as to have substituted the nanopore sequencing of Kilianski et al for the Illumina sequencing taught by Richards et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits explicitly taught by Kilianski et al of more rapid viral identification (as noted above).
	With further regard to claims 2-4, Richards et al disclose the testing of CHO cells being employed as bioreactors in the production of biopharmaceuticals, meeting the requirements of the claims (see pages 651-652).  Regarding claim 6, Richards et al disclose an initial step of thawing frozen samples (see, e.g., Figure 1), which is sufficient to suggest a method encompassing a “freeze-thaw” technique that contributes to eukaryotic cell lysis.  Regarding claim 7, Richards et al as evidenced by Qiagen/Dietz et al disclose steps meeting the requirements of the claim.  Regarding claims 8-9 and 16, Richards disclose detecting RNA viruses (see pages 651-653), and further teach, e.g., that mouse minute virus (MMV) is a known bioreactor contaminant (see page 651, right column), suggesting a virus sufficient to meet the requirements of claim 9.  Regarding dependent claims 11-15 and 19-20, Richards et al teach an isolation procedure to target viral RNA, as well as sequence analysis that includes removing any eukaryotic (CHO) sequencing reads, which is sufficient to suggest what is claimed (see page 652, right column, and Figure 1).  Regarding claims 17-18, Kilianski et al teach nanopore sequencing, and state that it can be completed in approximately 3 hours (see Abstract and page 1450, left column), such that Richards et al in view of Kilianski et al suggest what is claimed.
The reply of March 8, 2022 traverses the rejection on the following grounds.
a)	First, the Reply maintains earlier traversals, including: i) the argument that the primary reference Richards relies on amplification, urging that modification of the “amplification approach” of Richards “changes the principle of operation of Richards and renders Richards unsatisfactory for its intended purpose” (citing to MPEP 2143.01(V), (VI); and ii) the argument that the Examiner “has not provided the requisite evidence to establish that Richards necessarily possesses the characteristics of the secondary references”, citing to MPEP 2112(IV), and reiterating particular features pertinent to the relied upon secondary references (Reply page 5).  These arguments have been thoroughly considered but remain non-persuasive.  Regarding the modification of Richards, it is reiterated that the only modification of Richards et al required is the substitution of one prior art next-generation sequencing methodology for another prior art next-generation sequencing methodology (for which motivation is provided by the teachings of the cited art).  This sequencing step occurs after all isolation steps have been performed (see page 652 of Richards), and one of ordinary skill in the art could have readily substituted a different sequencing technique for that taught by Richards et al with a reasonable expectation of success, and without any change in the general principle of operation of Richards.  Regarding the discussion of the secondary references, Kilianski et al was only cited for its teachings related to an alternative known sequencing methodology having multiple benefits that were stated in the reference (as cited in the rejection).  Regarding the other cited secondary references (Dietz, Ambion, Qiagen), these references do provide evidence of what is encompassed by elements of Richards et al that are inherent to the reference (rather than explicitly taught). Again, Dietz establishes the use of a specific Qiagen kit procedures prior to applicant’s effective filing date (given the date of the Qiagen reference), while Ambion discloses the use of the specific reagent TURBO DNA-free; what has been cited are merely supporting documentation for the specific materials that Richards clearly state were employed in their methods (see Richards page 652, left column bridging to right column, noting that Richards et al state “Total RNA was isolated using the QIAamp Viral RNA Mini Kit [Qiagen, 52904] and treated with TURBO DNA-free [Ambion, AM1907] according the manufacturer’s protocol”).  
b)  Next, the Reply provides further traversal of the rejection on the following grounds.
	(i) Applicant summarizes forth the method steps of Richards as provided in the Materials and Methods of the reference (Reply page 6 bridging to page 7), and urges that these method steps “are completely different that the method steps of the present claims”, stating that the claimed method “does not including the isolation of total RNA as described” and “does not include treating the viral RNA with TURBO DNA-free”, but requires “treating the retentate with a nuclease to degrade eukaryotic nucleic acids”, but “not viral nucleic acids” (Reply page 7).  This argument is not persuasive because the methods as claimed do in fact encompass performing the steps as taught by Richards.  
The procedure of the claims  includes “removing cellular debris from the sample” and “concentrating the sample to produce a retentate”, which encompasses activities including the total RNA isolation of Richards; further, the immediately subsequent use of TURBO DNA-free as taught by Richards corresponds to “treating the retentate with a nuclease to degrade eukaryotic nucleic acids” (note the description of TURBO DNA-free in the Ambion reference).  Regarding next-generation sequencing, it is reiterated that Kilianski was cited for the teaching of the claims related to sequencing without amplification, and that references provides clear motivation to make such a modification.  
	(ii)  Regarding Dietz and the allegation that Dietz does not disclose or suggest the method steps of the claims (Reply page 7), it is reiterated that this reference was only cited to provide evidence of the availability and use of a specific Qiagen kit employed by Richards (the QIAamp Viral RNA Mini Kit).  Further teachings of Dietz not relied upon are not relevant to the rejection.
	(iii) Similarly, regarding Kilianski and the allegation that Kilianski does not disclose or suggest the method steps of the claims (Reply page 8), as was clearly stated in the rejection, Kilianski was only relied upon for its teaching of the existence, use, and benefits of an alternative sequencing method; the primary reference relied upon in the rejection was Richards.
	(iv) Regarding the allegation that claims 10-15 were not fully examined (Reply page 8), it is noted that the rejection stated that “Richards et al teach an isolation procedure to target viral RNA, as well as sequence analysis that includes removing any eukaryotic (CHO) sequencing reads, which is sufficient to suggest what is claimed (see page 652, right column, and Figure 1)”.  Put another way, as the goal of Richards is to remove eukaryotic nucleic acids, and as Richards target viral RNA for sequencing, and remove eukaryotic reads found to be present, the teachings of Richards suggest viral reads that are “at least 51% of the total”, “between 50 to 99% of the total”, “at least 80%/85%/90%”of the total”; the reference does not need to teach the entire range of what is claimed to be sufficient to satisfy what is required by this claim language (see MPEP 2131.03, as well as MPEP 2144.05). 
Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Richards et al in view of Kilianski et al, as evidenced by Qiagen, Dietz et al, and Ambion, as applied to claim 1, above, and further in view of Johnson et al (Biotechnol. Bioeng. 114:21 [Jan 2017; online Aug 2016]; previously cited).
While Richards et al in view of Kilianski et al suggest viral identification in a contaminated sample as described above, neither reference discloses a further step of treating the sample to remove the viral contaminant, as required by claim 5.  
Johnson et al provide an overview of “viral safety assurance strategies” to be applied in the production of biopharmaceuticals (see entire reference).  Johnson et al teach that such processes include testing for viral contamination (i.e., the types of procedures suggested by Richards et al in view of Kilianski et al) (see entire reference, particularly page 22-page 24, left column), as well as treatment to achieve decontamination via viral clearance, inactivation and/or filtration (pages 24-29), both of which are necessary elements of processes to produce safe and usable biological products that meet regulatory requirements (see page 21).  In view of the teachings of Johnson et al, it would have been prima facie obvious to one of ordinary skill in the art before applicant’s effective filing date to have included following the virus identification suggested by Richards and Kilianski et al further steps of treating the bioreactor or culture tested for contamination to remove any identified contaminants via procedures such as those taught by Johnson et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of removing contaminants and thereby allowing the further manufacture/production and use of the product being produced via that bioreactor or culture.
The reply of March 8, 2022 does not provide a separate traversal of the present rejection; accordingly, the response to applicant’s arguments set forth above applies equally herein.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634